                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

MOSES MACK MILLER                                            CIVIL ACTION NO. 19-0308

                                                             SECTION P
VS.
                                                             JUDGE TERRY A. DOUGHTY

CAMERON EASTERLING, ET AL.                                   MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Moses Mack Miller's

conditions-of-confinement claim against Warden Lee, as well as Plaintiff's claims against

Franklin Parish Detention Center, Secretary James LeBlanc, Sheriff Kevin Cobb, and Captain

Randy Sewell are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims

on which relief may be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s excessive

force claims against Cameron Easterling and Lieutenant Bordelon are STAYED under the

following conditions:

         a. If Plaintiff intends to proceed with his claims, he must, within thirty (30) days
         of the date the criminal proceedings against him have concluded, file a motion
         to lift the stay;

         b. If the Court lifts the stay and finds that Plaintiff’s claims would impugn the
         validity of his conviction, the claims will be dismissed under Heck; if no such
         finding is made, the claims will proceed absent some other bar;

         c. Defendants Easterling and Bordelon shall not be required to answer during
         the stay; Plaintiff may not seek a default judgment against Easterling and
 Bordelon during the stay; and Plaintiff may not conduct any discovery with
 respect to his excessive forms claims against Easterling and Bordelon during the
 stay, except to the extent the discovery is relevant to either his claims of lack of
 medical care against Nurse Daina and Warden Lee or his First Amendment claim
 against Warden Lee.

MONROE, LOUISIANA, this 2nd day of July, 2019.




                                            ______________________________________
                                            TERRY A. DOUGHTY
                                            UNITED STATES DISTRICT JUDGE
